                  Case: 20-35614, 07/13/2020, ID: 11750125, DktEntry: 1-1, Page 1 of 3
                 Case 4:18-cv-00069-BMM Document 161 Filed 07/13/20 Page 1 of 3
                                        Office of the Clerk
                       United States Court of Appeals for the Ninth Circuit
                                      Post Office Box 193939
                               San Francisco, California 94119-3939
                                           415-355-8000
Molly C. Dwyer
Clerk of Court                              July 13, 2020


       No.:                        20-35614
       D.C. No.:                   4:18-cv-00069-BMM
                                   Montana Wildlife Federation, et al v. David Bernhardt, et
       Short Title:
                                   al


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
       Case: 20-35614, 07/13/2020, ID: 11750125, DktEntry: 1-1, Page 2 of 3
      Case 4:18-cv-00069-BMM Document 161 Filed 07/13/20 Page 2 of 3



                 UNITED STATES COURT OF APPEALS
                                                                  FILED
                         FOR THE NINTH CIRCUIT
                                                                  JUL 13 2020
                                                                 MOLLY C. DWYER, CLERK
                                                                  U.S. COURT OF APPEALS




MONTANA WILDLIFE                             No. 20-35614
FEDERATION; THE WILDERNESS
SOCIETY; NATIONAL AUDUBON
                                             D.C. No. 4:18-cv-00069-BMM
SOCIETY; NATIONAL WILDLIFE
FEDERATION; MONTANA                          U.S. District Court for Montana,
AUDOBON,                                     Great Falls

             Plaintiffs - Appellees,         TIME SCHEDULE ORDER

 v.

DAVID BERNHARDT, in his official
capacity as Secretary of the Interior;
DONATO JUDICE, in his official
capacity as Montana Bureau of Land
Management State Director; BUREAU
OF LAND MANAGEMENT; U.S.
DEPARTMENT OF THE INTERIOR,

             Defendants,

STATE OF WYOMING; STATE OF
MONTANA,

             Intervenor-Defendants,

and

WESTERN ENERGY ALLIANCE,

             Intervenor-Defendant -
Appellant.
        Case: 20-35614, 07/13/2020, ID: 11750125, DktEntry: 1-1, Page 3 of 3
       Case 4:18-cv-00069-BMM Document 161 Filed 07/13/20 Page 3 of 3


The parties shall meet the following time schedule.

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
hearings, the transcript deadlines do not apply.

Mon., July 20, 2020           Appellant's Mediation Questionnaire due. If your
                              registration for Appellate CM/ECF is confirmed after
                              this date, the Mediation Questionnaire is due within
                              one day of receiving the email from PACER
                              confirming your registration.
Mon., August 10, 2020         Transcript shall be ordered.
Tue., September 8, 2020       Transcript shall be filed by court reporter.
Mon., October 19, 2020        Appellant's opening brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.
Wed., November 18, 2020 Appellees' answering brief and excerpts of record
                        shall be served and filed pursuant to FRAP 31 and
                        9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: John Brendan Sigel
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
